DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Para0048-0049, “interior bottom region 140” should be changed to –interior bottom region 130--. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
	Claim 12 recites “each of the one or more perforations being small enough to prevent ingress or ingress of the target insect.” There is a lack of proper antecedent basis for the claimed subject matter. 
Appropriate correction is required.
Claim Objections
Claim(s) 2, 12, 14 is/are objected to because of the following informalities: 
Claim 2, line 1 “included bed bugs” should be changed to read—includes bed bugs--.
Claim 13 recites “to prevent ingress or ingress of the target insect”. Perhaps it was meant to recite --to prevent ingress of the target insect--. 
Claim 14, recites “The automated insect monitoring system of claim 13”. However, this is an incorrect recitation of the preamble. This should be changed to read “The insect trapping system of claim 13--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a top side of the notch being bridged by the transparent lid.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the interior of the interior chamber portion”. There is a lack of antecedent basis. Further, it is unclear if this is referring to the interior top portion or interior bottom portion. 
Claim 3 recites “a surface finish” in line 2. However, it is unclear how this is different from the “a surface finish” previously recited in claim 1. 
Claim 4 recites 
“a surface finish” in line 2. However, it is unclear how this is different from the “a surface finish” previously recited in claim 1. 
“the Society of the Plastic Industry (SPI)”. There is a lack of antecedent basis. Additionally claims 3-5 contains the trademark/trade name “the Society of the Plastics Industry(SPI)” and “MoldTech”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name (MoldTech) is used to identify/describe the roughness of the surface finish as specifically indicated by MoldTech specification and, accordingly, the identification/description is indefinite. In the present case, the trademark/trade name (the Society of the Plastic Industry(SPI)) is used to identify/describe the surface finish as specifically indicated by the Society of the Plastic Industry (SPI)’s definition and, accordingly, the identification/description is indefinite.
Claim 5 recites “a surface finish” in line 2. However, it is unclear how this is different from the “a surface finish” previously recited in claim 1. 
“the SPI”. There is a lack of antecedent basis. 
Claim 6 recites “a ceiling to the interior chamber portion” in line 1. However, it is unclear how this is different from the “a ceiling to the interior chamber portion” previously recited in claim 1. 
Claim 9 recites
 “the intrusion of an insect”. There is lack of antecedent basis. Additionally it is not clear if the “an insect or other object” is the same as the “an insect of one or more target types” previously 
“the field of view of the multi-pixel optical sensor”. There is lack of antecedent basis. 
Claim 10 is rejected for the same. 
Claim 12 recites “the automated insect monitoring system”. There is a lack of antecedent basis. Additionally, the currently claimed system is not an automated insect monitoring system. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janet et al. herein Janet (US20160238737A1) in view of Jennings (US0400460A) .
Re-claim 1:
Janet teaches:
. An insect trapping system, the insect trapping system comprising: (Abstract and Figures)
an interior chamber portion, (Figs 1-4D, Ref 120)
comprising side walls (Fig 4A-4D, Ref 410+445+inner wall of 120 (unlabeled))
and a floor, (Fig 4A-4D, Ref 435)
each side wall having a bottom abutting the floor (Fig 1-4D, see how each side wall has a bottom portion abutting the floor 435)
and a top away from the floor, (Fig 3, 4A-4D, and a top away from the floor)
each side wall further having an interior bottom region adjacent to the floor (see inner half of side walls adjacent 435)
and an interior top region adjacent to the interior bottom region and apart from the floor, (see inner half of side walls closest to 130)
and one or more pieces forming a ceiling to the interior chamber portion; (Fig 4A-4B, Ref 440)
wherein the interior chamber portion and the one or more pieces are configured so that one or more openings in or near the top of one or more of the side walls allow ingress of an insect of one or more target types to the interior of the interior chamber portion, onto the interior top region of one or more of the side walls. (Fig 1-4D, Ref 130, para0072)
Janet doesn’t teach:
wherein the interior bottom region of each wall has a surface finish substantially smoother than a surface finish of the interior top region of the wall; 
Jennings teaches:
An insect trapping system (Figs, cols 1, ln 6)
At least one side wall (fig 1-2, see four side walls)
An interior bottom region (Fig 1-2, Ref C)
An interior top region (Fig1-2, Ref B)
wherein the interior bottom region of each wall has a surface finish substantially smoother than a surface finish of the interior top region of the wall; (col 1 ln33-col2 ln42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interior bottom region and interior top regions of Janet such that it comprises surface finishes as taught by Jennings to trap insects and ensure that they are unable to escape once inside (col 1, ln10-14). 
Re-claim 2:
Janet as modified discloses claim 1 and Janet further discloses:
wherein the one or more target types included bed bugs. (para0044)
Re-claim 3:
Janet as modified discloses claim 1 and Janet further teaches:  
wherein the interior chamber portion is formed of plastic (col 1-2, ln38-40)
Janet doesn’t teach but Jennings further discloses:
 and wherein the interior top region of each side wall has a rough surface finish (col 1-2, ln35-37)
, and the interior bottom region of each side wall has a high-polish or smoother surface finish. (col 1-2, ln38-40)
Janet as modified by Jennings doesn’t teach:
and wherein the interior top region of each side wall has a surface finish no less rough than an MT11030 surface finish, as defined by MoldTech specifications
However, it would have been an obvious substitution of functional equivalents to one having ordinary skill in the art before the effective filing date to substitute a surface finish no less rough than an MT11030 as claimed for the moderately-rough material disclosed by Jennings, since applicant’s spec does not necessarily provide criticality to the “surface finish” and therefore lacks any disclosed criticality for having such “surface finish”, to provide for a rough surface that the insect could traverse securely when climbing into the system, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Re-claim 4:
Janet as modified discloses claim 1 and Janet doesn’t teach but Jennings further discloses:
wherein the interior bottom region has a smooth surface finish (col 1 ln33-col2 ln42) 
Janet as modified by Jennings doesn’t teach:
a surface finish of A-2 or A-3, as defined by the Society of the Plastics Industry (SPI). 
However, it would have been an obvious substitution of functional equivalents to one having ordinary skill in the art before the effective filing date to substitute a surface finish of A-2 or A-3 as claimed for the polished material disclosed by Jennings, since applicant’s spec does not necessarily provide criticality to the “surface finish” and therefore lacks any disclosed criticality for having such “surface finish”, to provide for a slippery surface that the insect cannot traverse to try to escape the system, since a simple .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	Re-claim 5:
Janet as modified discloses claim 1 and Janet further teaches:  
wherein the interior chamber portion is formed of plastic (col 1-2, ln38-40)
Janet doesn’t teach but Jennings further discloses:
 and wherein the interior top region of each side wall has a rough surface finish (col 1-2, ln35-37)
, and the interior bottom region of each side wall has a high-polish or smoother surface finish. (col 1-2, ln38-40)
Janet as modified by Jennings doesn’t teach:
and wherein the interior top region of each side wall has a surface finish of D-1, D-2, or D-3, as defined by the Society of Plastics Industry (SPI),
However, it would have been an obvious substitution of functional equivalents to one having ordinary skill in the art before the effective filing date to substitute a surface finish no less rough than an MT11030 as claimed for the moderately-rough material disclosed by Jennings, since applicant’s spec does not necessarily provide criticality to the “surface finish” and therefore lacks any disclosed criticality for having such “surface finish”, to provide for a rough surface that the insect could traverse securely when climbing into the system, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Janet as modified by Jennings doesn’t teach:
and the interior bottom region of each side wall has a surface finish of A-1, A-2, or A-3, as defined by the SPI. 
However, it would have been an obvious substitution of functional equivalents to one having ordinary skill in the art before the effective filing date to substitute a surface finish of A-1 or A-2 or A-3 as claimed for the polished material disclosed by Jennings, since applicant’s spec does not necessarily provide criticality to the “surface finish” and therefore lacks any disclosed criticality for having such “surface finish”, to provide for a slippery surface that the insect cannot traverse to try to escape the system, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re-claim 6:
Janet as modified discloses claim 1 and Janet further teaches:
wherein the one or more pieces forming a ceiling to the interior chamber portion comprise a transparent lid affixed to the interior chamber portion so as to cover a top opening of the interior chamber portion. (Fig4B-4D, Ref 440, para0076)
Re-claim 7:
Janet as modified discloses claim 1 and Janet further teaches:
wherein the transparent lid and interior chamber portion are formed so that the transparent lid is held in place by grooves formed near the tops of an opposing pair of the side walls. (Fig 4A-4D, see grooves that hold 440 in fig 4D) 
Re-claim 8:
Janet as modified discloses claim 1 and Janet further teaches:
wherein each of one or more of the openings is formed by a notch at the top of a side wall, (Fig 130)
a top side of the notch being bridged by the transparent lid. (the transparent lid is present above the notch to prevent the escape of insect thereby bridging the notch)
Re-claim 9:
Janet as modified discloses claim 1 and Janet further teaches:
further comprising: a multi-pixel optical sensor disposed outside the interior chamber portion (Fig 3, Ref 230, para0073)
and arranged so that a field of view of the multi-pixel optical sensor encompasses at least a portion of the floor within the interior chamber portion; (abstract, clm 1, para0086)
and  321055-0016a processing circuit configured to receive image data from the multi-pixel optical sensor, (abstract, para0021,0092)
to analyze the image data to detect the intrusion of an insect or other object into the field of view of the multi-pixel optical sensor by comparing most recently received image data to previously received image data, (abstract, para0021,0092)
and to generate an indication in response to detecting the intrusion of the insect or other object into the field of view of the multi-pixel optical sensor. (abstract, para0092,0096,0102)
Re-claim 11:
Janet as modified discloses claim 1 and Janet further teaches:
further comprising an exterior chamber portion configured to receive and hold the interior chamber portion. (Fig 1-3, Ref 110)
Re-claim 12:
Janet as modified discloses claim 11 and Janet in an alternative embodiment further teaches:
wherein the interior chamber portion comprises one or more perforations passing through the sidewall of the interior chamber portion (Fig 4C-4D, Ref 450, para0077)
and into a reservoir region beneath the interior chamber portion, (Fig 12A, Ref 1210, (para00109-0110)
between the interior chamber portion and the exterior chamber portion (see how 1210 is located between the interior chamber portion 120 and exterior chamber portion (Fig 12A, see main body holding 120)
each of the one of more perforations being small enough to prevent ingress or ingress of the target insect. (para0077)
It would have been obvious to one of ordinary skill in the art to modify the trapping system of Janet such that it comprises a reservoir region with bait material beneath the interior chamber portion as taught by the alternative embodiment to attract the insects to the trapping system with chemical attractants (para0110).
Janet as modified doesn’t teach:
wherein the interior chamber portion comprises one or more perforations passing through the floor of the interior chamber portion 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the floor of Janet such that it comprises one or more perforations as in the sidewall, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. It would have been obvious because having the attractant directly below the insect perforations would improve quality of the image taken since the insects would be in the center floor and not moving towards the sidewall for the attractant. 
Re-claim 13:
Janet as modified discloses claim 11 and Janet in the alternative embodiment further teaches:
further comprising a bait material disposed in the reservoir region. (Fig 12A, Ref 1210, (para00109-0110)
It would have been obvious to one of ordinary skill in the art to modify the trapping system of Janet such that it comprises a reservoir region with bait material beneath the interior chamber portion as taught by the alternative embodiment to attract the insects to the trapping system with chemical attractants (para0110).
Re-claim 14:
Janet as modified discloses claim 11 and Janet further teaches:
wherein the automated insect monitoring system further comprises a wireless communication circuit, (para0051, 0105, claim 14)
and wherein the processing circuit is configured to send a message via the wireless communication circuit in response to the generated indication, the message indicating that an insect intrusion has been detected and/or indicating a classification of a detected insect. (para0106, claim 14)
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janet et al. herein Janet (US20160238737A1) in view of Jennings (US0400460A) OR in view of Janet (US20180027795A1-provided in IDS).
Re-claim 10:
Janet as modified discloses claim 1 and Janet further teaches:
wherein the processing circuit is further configured to analyze the image data to determine whether the intruding insect or object meets one or more predetermined characteristics with 
and to generate the indication further in response to determining that the intruding insect or other object meets the one or more predetermined characteristics. (abstract, para0092,0096,0102)
If applicant doesn’t agree then Janet’ teaches:
wherein the processing circuit is further configured to analyze the image data to determine whether the intruding insect or object meets one or more predetermined characteristics with respect to size, shape, or both, in response to detecting the intrusion of an insect or other object into the field of view of the multi-pixel optical sensor, (para106, claim 13)
and to generate the indication further in response to determining that the intruding insect or other object meets the one or more predetermined characteristics. (claim 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processing circuit of Janet such that it analyzes the image and determines if the intruding insect meets one or more predetermined characteristics and generates an indication in response as taught by Janet’ to reduce the chances of false positives. 
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art relates to trapping system and insect monitoring systems similar to applicant’s present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

								
								/DAVID J PARSLEY/                                                                                      Primary Examiner, Art Unit 3643